EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0095106, filed on 2019/08/08.

Response to Arguments

3.	Applicant’s arguments, see P. 10-11, filed 04/28/2017, with respect to Rejections under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 112(b) have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 112(b) have been withdrawn.

Allowable Subject Matter

s 20-34 and 38-44 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

IGUCHI et al. (US PGPub./Pat. 20190385513) teach a display device with a low defect rate and high yield, an integrated circuit chip includes a drive circuit that drives a light emitting unit, and the drive circuit includes a P-side electrode connected to an anode of the light emitting unit and a nonvolatile memory transistor that controls current supply to the P-side electrode.

KITAKADO et al. (US PGPub./Pat. 20210020729) teach a display device has a plurality of pixels each including a drive transistor and an electro-optical element. A defective pixel repairing method of the display device includes electrically connecting an anode electrode of the electro-optical element in a defective pixel with the anode electrode of the electro-optical element in an adjacent normal pixel of same color, by irradiating a laser to an overlapping portion of two wirings formed in different wiring layers and having the overlapping portion via an insulating film in a plan view, to short-circuit the two wirings, and electrically disconnecting, in the defective pixel, the drive transistor from the electro-optical element. With this, the defective pixel can be repaired easily.



“…a test circuit provided in the second circuit area and comprising two series-coupled auxiliary transistors, the two series-coupled auxiliary transistors being coupled in parallel to the light emitting element, wherein a first electrode of the two series-coupled auxiliary transistors is electrically connected to one electrode of the first transistor and a second electrode of the two series-coupled auxiliary transistors is electrically connected to the second power line.” (Claim 38; Claim 20 is similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







EXAMINER'S AMENDMENT

6.	Authorization for this examiner’s amendment was given in an interview with Burman Mathis on 01/28/2022.

7.	In the claims:

Claims 1-19 and 35-37 are cancelled.

1-19.	(Cancelled).
35-37.	(Cancelled).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VINH T LAM/Primary Examiner, Art Unit 2628